PER CURIAM.
The appellant, Clyde Carter, concedes that, generally, a cause of action against a professional person does not accrue until a related underlying lawsuit is concluded. The appellees, Ernest S. Marshall and Ernest S. Marshall, P.A., acknowledge that this principle of law controls in the instant proceeding and that Mr. Carter’s lawsuit against them will not accrue until such time as a final result is reached with respect to Mr. Carter’s cause of action in case no. CA-92-4559 in Manatee County, Florida. See Silvestrone v. Edell, 721 So.2d 1173 (Fla.1998).
We therefore affirm the summary judgment entered on behalf of Ernest S. Marshall and Ernest S. Marshall, P.A., against Mr. Carter without prejudice to Mr. Carter’s refiling his lawsuit upon conclusion of the underlying lawsuit.
Affirmed.
WHATLEY, A.C.J., and NORTHCUTT and GREEN, JJ., concur.